Citation Nr: 0716342	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  99-06 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from September 1967 to May 
1969.  Initially, the Board of Veterans' Appeals (Board) 
notes that this matter has been previously remanded for 
procedural and evidentiary development, and that the action 
requested in the Board's remands has been accomplished to the 
extent possible.  This case is now ready for further 
appellate review.


FINDINGS OF FACT

1.  The veteran had active service but received no awards or 
decorations denoting that he engaged in combat and service 
personnel records do not indicate that he engaged in combat.

2.  Service records or other credible supporting evidence 
does not verify the claimed stressors.

3.  There is no diagnosis of PTSD based on a verified 
stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
advised of the evidence necessary to substantiate his claim.

More specifically, following the Board's remand in August 
2004, the veteran was advised in a letter that same month of 
the evidence necessary to substantiate his claim, and the 
respective obligations of the Department of Veterans Affairs 
(VA) and the veteran in obtaining that evidence.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Although the August 2004 VCAA notice letter did not 
specifically request that appellant provide any evidence in 
his possession that pertains to the claim as addressed in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), as 
demonstrated from the foregoing communications from the 
regional office (RO) and the Board, the Board finds that 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  All the VA requires 
is that the duty to notify under the VCAA is satisfied, and 
the claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

The veteran has also been provided with the applicable law 
and regulations and there is no indication that there are any 
outstanding pertinent records or documents that have not been 
obtained or that are not adequately addressed in records or 
documents contained within the record.  In addition, the 
veteran has not indicated any intention to provide additional 
evidence in support of his claim, and as explained in more 
detail below, the information currently of record does not 
require further efforts to verify the veteran's alleged 
stressors.

Consequently, based on all of the foregoing, the Board finds 
that remand for further notice and/or development under the 
provisions of the VCAA is not required in this matter.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2006); a link, 
established by medical evidence, between current 
symptomatology and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2006).  38 C.F.R. § 4.125(a) (2006) requires that diagnoses 
of mental disorders conform to the Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), and as was noted in 
Cohen v. Brown, 10 Vet. App. 128 (1997), the adoption of such 
a standard has resulted in the applicable criteria changing 
from an objective ("would evoke in almost anyone") standard 
in assessing whether a stressor is sufficient to trigger 
PTSD, to a subjective standard.  

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have post-traumatic stress 
disorder based on exposure to a stressor that would not 
necessarily have the same effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, now a clinical 
determination for the examining mental health professional.  
Cohen, at 153 (1997) (Nebeker, Chief Judge, concurring by way 
of synopsis).

It was also indicated in Cohen that where "there has been an 
'unequivocal' diagnosis of PTSD by mental heath 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Cohen, at 139.

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.102 (2006).

The appellant's DD Form 214 indicates that his military 
occupational specialty was that of lineman and that he was 
attached to Company C of the 51st Signal Battalion.  No 
medals or badges were noted other than the National Defense 
Service Medal, the M14 Marksmanship Medal, and Armed Forces 
Expeditionary Medal for Korea.  The veteran notes that he was 
also the recipient of the DMZ Badge.  The veteran served in 
Korea from April 1968 to June 1969.

Service medical records do not reflect any relevant 
complaints or treatment.  Psychiatric evaluation at the time 
of his separation examination in March 1969 revealed negative 
findings.

A VA hospital summary from May 1981 reflects that the veteran 
was admitted with the chief complaint of alcohol and drug 
use.  The first diagnosis of PTSD is contained within a VA 
outpatient record dated in March 1999, at which time the 
veteran recalled intrusive memories of "Vietnam."  

Unit histories for the veteran's unit for 1968 and 1969 do 
not reflect the unit's receipt of enemy weapons fire, 
exposure to mines while laying communications, exposure to 
U.S. or "infiltrator" casualties, or interaction with the 
crew of the USS Pueblo upon its release from North Korean 
authorities.


II.  Analysis

As was noted above, the record before the Board demonstrates 
that PTSD has been diagnosed.  To comply with the statutory 
requirements of 38 U.S.C. § 7104(d) (West 2002) to provide 
"reasons or bases" for its decisions, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the veteran.  Eddy v. 
Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet.  App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The 
Board has "the authority to discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997)

The veteran has reported that he was exposed to various 
incidents in service that resulted in PTSD.  However, the 
Board is not required to accept an appellant's uncorroborated 
accounts of his or her active service experiences.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).

The starting point for any determination with regard to PTSD 
is one or more "stressors."  The question of a "stressor" 
also bears upon credibility determinations, as certain 
veterans who "engaged in combat with the enemy" gain 
evidentiary presumptions.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2006).  Under the governing regulation, 
there must be credible supporting evidence that the claimed 
service stressor actually occurred.  38 C.F.R. § 3.304(f).  
The existence of an event alleged as a "stressor" that 
results in PTSD, though not the adequacy of the alleged event 
to cause PTSD, is an adjudicative, not a medical 
determination.  Zarycki v. Brown, 6 Vet. App. 91 (1993).

Under the framework established in Zarycki, the Board must 
make an explicit determination as to whether the appellant 
"engaged in combat with the enemy."  Based on a review of 
the veteran's service personnel and service medical records, 
the Board must find that there is no indication that the 
veteran engaged in combat with the enemy.

A review of the veteran's testimony, statements of medical 
history, and written statements indicates that the veteran's 
claimed stressors consist of his unit's receipt of enemy 
weapons fire, exposure to mines while laying communications, 
exposure to U.S. or "infiltrator" casualties, and 
interaction with the crew of the USS Pueblo upon its release 
from North Korean authorities.  

The Board has considered, in detail, the veteran's statements 
about the alleged traumatic events in addition to the 
evidence submitted in support of his claim.  Unfortunately, 
VA's efforts to confirm the alleged stressors has resulted in 
its receipt of unit histories that do not provide 
verification, and the Board does not find sufficient details 
that would warrant further development of the claim.  As was 
noted by the RO, service medical and personnel records fail 
to establish the veteran engaged in combat or that he was 
subjected to the events as reported.  There is also no 
evidence of medals or citations, travel orders, temporary 
duty assignments, casualties, or any evidence which would 
indicate that the incidents occurred as alleged by the 
veteran.  The veteran has been asked to provide details that 
could be confirmed by an independent source but he has not 
yet provided sufficient details that would warrant further 
investigation.  As stated by the United States Court of 
Appeal for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999, hereafter "the 
Court"), it has been held that asking a veteran to provide 
the underlying facts such as the names of individuals 
involved, the dates, and the places where the claimed events 
occurred, does not constitute an impossible or an onerous 
task.  Wood, 1 Vet. App. at 193.

In summary, the unit histories do not verify the veteran's 
claimed stressors and a review of the veteran's statements 
fails to provide sufficient detail that could be used to 
independently confirm those stressors.  He has also failed to 
provide VA with any meaningful information that could be 
utilized to independently confirm his exposure to any of 
these stressors using a secondary source.  

As a matter of law, "credible supporting evidence" that the 
claimed in-service incident actually occurred cannot be 
provided by a medical opinion based on a post service 
examination.  Moreau 9 Vet. App. at 394-96.  This means that 
other "credible supporting evidence from any source" must 
be provided.  Cohen, 10 Vet. App. at 147.  The Court has also 
made clear that the veteran's assertions, standing alone, 
cannot as a matter of law provide evidence to establish that 
he "engaged in combat with the enemy" or that an event 
claimed as a stressor occurred.  See Dizoglio v. Brown, 
9 Vet. App. 163 (1996).

As alluded to earlier, the Board has considered whether the 
steps taken by the RO have fulfilled the notice and 
development obligations mandated by statute and regulation, 
and notes that this determination must not only be based on 
the efforts of the RO but by the efforts of the veteran to 
provide detailed information which could be used by the RO to 
obtain evidence independent of the statements of the veteran.  
Unfortunately, based on the veteran's statements, the unit 
histories do not verify his claimed stressors and he has 
failed to provide VA with any meaningful information by which 
any of his stressors can otherwise be verified.  
Consequently, the Board finds that the evidence is of 
insufficient probative value to establish that the claimed 
specific stressors occurred or that the evidence supporting 
their occurrence is in equipoise.

The claims file does not reflect a documented diagnosis of 
PTSD until March 1999.  In addition, that diagnosis was based 
on intrusive memories of "Vietnam" service, and the veteran 
clearly never served in Vietnam.  Moreover, while the record 
does contain subsequent diagnoses of PTSD based on service in 
Korea that involved fighting the enemy, as discussed above, 
none of the in-service stressors as recounted by the veteran 
have been verified.  Therefore, the evidence weighs heavily 
against a finding that the veteran has PTSD as a result of 
military service.  


ORDER

The claim for service connection for PTSD is denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


